DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
With regards to applicant’s argument that the Bhagwan reference does not disclose there being two audio signals sensed before verifying and activating audible interface, the examiner disagrees. The Bhagwan reference discloses a system that includes at least a microphone with the microphone monitoring the environment for a trigger command; wherein the trigger command is read as a second audio signal different from the other sensed audio signals of the microphone (i.e. microphone can sense other sounds and/or uttered commands in the environment different from the trigger command where the other sounds and/or uttered commands are read as the first audio signal); whereby the system is able to enable a subsequent microphone/audible interface (paras 0095-0096: microphone monitors environment for trigger commands/phrases (monitoring includes monitoring non-trigger commands/phrases in the environment where activation is initiated only when trigger command/phrase is detected); para 0023: memory able to store many types of signals (many types of signals will include signals picked up by microphones); fig. 4: 410; paras 0048, 0095-0096). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-13, 24 & 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhagwan, US Patent Pub. 20190304443 A1.
Re Claim 1, Bhagwan discloses a computing device configured to support an audible interface, the computing device comprising: a memory configured to store a first audio signal representative of an environment external to a user associated with the computing device and a second audio signal sensed by a microphone coupled to a housing of the computing device (paras 0095-0096: microphone monitors environment for trigger commands/phrases (monitoring includes monitoring non-trigger commands/phrases in the environment where activation is initiated only when trigger command/phrase is detected); para 0023: memory able to store many types of signals (many types of signals will include signals picked up by microphones)); and one or more processors configured to: verify, based on the first audio signal and the second audio signal, that the user activated the audible interface of the computing device (paras 0095-0096: microphone monitors environment for trigger commands/phrases (monitoring includes monitoring non-trigger commands/phrases in the environment where activation is initiated only when trigger command/phrase is detected); para 0023: memory able to store many types of signals (many types of signals will include signals picked up by microphones)); and obtain, based on the verification, additional audio signals representative of one or more audible commands (fig. 4: 410; paras 0048, 0095-0096).
Re Claim 7, Bhagwan discloses the computing device of claim 1, wherein the one or more processors are configured to verify, based on the first audio signal and the second audio signal and without performing a voice print analysis with respect to either the first audio signal or the second audio signal, that the user activated the audible interface of the computing device (paras 0095-0096: microphone monitors environment for trigger commands/phrases (monitoring includes monitoring non-trigger commands/phrases in the environment where activation is initiated only when trigger command/phrase is detected), without voice print analysis; para 0023: memory able to store many types of signals (many types of signals will include signals picked up by microphones)).
Re Claim 8, Bhagwan discloses the computing device of claim 1, wherein the one or more processors are configured to verify, based on the first audio signal and the second audio signal, that the user and not an unauthorized entity activated the audible interface of the computing device (paras 0095-0096: system is will deny access to unauthorized personnel that do not utter command trigger phrase).
Re Claim 9, Bhagwan discloses the computing device of claim 1, wherein the computing device comprises a headset that includes an external microphone configured to capture the first audio signal and the housing to which the microphone is coupled (para 0035: microphones and loudspeakers mounted on client device where client device could be a headset(para 0034); wherein client device includes processors), wherein the one or more processors are configured to obtain, from one or more of the external microphone and the microphone (para 0035: microphones and loudspeakers mounted on client device where client device could be a headset(para 0034); wherein client device includes processors), the additional audio signals representative of the one or more audible commands (paras 0095-0096: microphone monitors environment for trigger commands/phrases (monitoring includes monitoring non-trigger commands/phrases in the environment where activation is initiated only when trigger command/phrase is detected); para 0023: memory able to store many types of signals (many types of signals will include signals picked up by microphones)), and wherein the computing device comprises a transciever configured to transmit the additional audio signals to a connected computing device (para 0027: client device includes wireless capabilities; para 0057: Bluetooth includes transceiver capabilities in communication with the server/computing device).
Claim 10 has been analyzed and rejected according to claim 9.
Claims 11-12 have been analyzed and rejected according to claims 1 & 9.
Claim 13 has been analyzed and rejected according to claim 9.
Claim 24 has been analyzed and rejected according to claim 1.
Claims 29-30 have been analyzed and rejected according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan, US Patent Pub. 20190304443 A1 as applied to claim 1 above, in view of Gruber et al, US Patent Pub. 20150348551 A1.
Re Claim 2, Bhagwan discloses the computing device of claim 1, but fails to disclose wherein the one or more processors are configured to: obtain, based on the first audio signal and the second audio signal, a coherence measure representative of a relationship between the first audio signal and the second audio signal; and verify, based on the coherence measure, that the user activated the audible interface of the computing device. However, Gruber et al discloses a system that teaches the concept of using coherence measurements to determine whether a voice command is actionable/verified (Gruber et al, abstract). It would have been obvious to modify the Bhagwan reference to include a coherence measure as taught in Gruber et al to help determine whether the trigger phrases of Bhagwan are actually in fact the appropriate trigger phrase thus making the system more precise.
Claim 25 has been analyzed and rejected according to claim 2.

Claims 3 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan, US Patent Pub. 20190304443 A1 as applied to claim 1 above, in view of Percy et al, US Patent Pub. 20140177869 A1.
Re Claim 3, Bhagwan discloses the computing device of claim 1, but fails to disclose wherein the one or more processors are configured to: obtain, based on a left channel and a right channel of the second audio signal, a relative phase between the left channel and the right channel of the second audio signal; and verify, based on the relative phase, that the user activated the audible interface of the computing device. However, Percy et al discloses a system that is able to use phase differences between signals to identify a voice command (Percy et al, para 0043). It would have been obvious to modify the Bhagwan system such that phase difference can be used to help determine whether the trigger phrases of Bhagwan are actually in fact appropriate by improving the chances of correctly identifying spoken commands. 
Claim 26 has been analyzed and rejected according to claim 3. 

Claims 4-5, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan, US Patent Pub. 20190304443 A1 as applied to claim 1 above, in view of Yang et al, US Patent 10390120 B1.
Re Claim 4, Bhagwan discloses the computing device of claim 1, but fails to disclose wherein the one or more processors are configured to: compare an amplitude of the first audio signal and an amplitude of the second audio signal; and verify, based on the comparison of the amplitude of the first audio signal and the amplitude of the second audio signal, that the user activated the audible interface of the computing device. However, Yang et al discloses a system where trigger commands sensed by a microphone can activate the microphones when the strength of the trigger commands exceed a threshold (Yang et al, col. 5, lines 3-17). It would have been obvious to modify the Bhagwan system to be able to use the strength of a voice command compared to a threshold to activate microphones as taught in Yang et al for the purpose of being able to activate the system based on signal strengths. Though not clearly stated, it would have been obvious to make the signal strength a measure of amplitude or power since these are both units where signal strength could be measured.
Claim 5 has been analyzed and rejected according to claim 4.
Claim 27-28 have been analyzed and rejected according to claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan, US Patent Pub. 20190304443 A1 as applied to claim 1 above, in view of Chu et al, US Patent Pub. 20150222996 A1.
Re Claim 6, Bhagwan discloses the computing device of claim 1, but fails to disclose wherein the one or more processors are configured to: obtain, based on the first audio signal, a direction of arrival; and verify, based on the direction of arrival and the second audio signal, that the user activated the audible interface of the computing device. However, Chu et al discloses a system that is able to use the directionality of incoming voice commands to isolate targeted voice commands (Chu et al, para 0025). It would have been obvious to modify the Bhagwan system such that the directionality of the voice commands can be determined and used to help determine whether the trigger phrases of Bhagwan are better heard by voice recognition by deemphasizing audio sounds from other non-desired directions.  

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan, US Patent Pub. 20190304443 A1 as applied to claim 9 above, in view of Birger et al, US Patent Pub. 20150350762 A1.
Re Claim 14, Bhagwan discloses the computing device of claim 9, but fails to disclose wherein the headset includes wireless headphones wirelessly coupled to the connected computing device. However, Birger et al discloses an in ear insert headset with wireless capabilities (Birger et al, fig. 6: ear insert headset; abstract: in hear headset includes a microphone close to the ear canal and facing towards the user’s mouth). It would have been obvious to modify the Bhagwan device to be an ear insert headset which includes wireless capabilities as taught in Birger et al for the purpose of using an ear insert wireless headset for optimal sound production.
Claims 15-17 have been analyzed and rejected according to claim 14.
Re Claim 18, the combined teachings of Bhagwan and Birger et al disclose the computing device of claim 17, but fail to disclose wherein the microphone positioned proximate to the ear canal comprises a microphone positioned within 3-5 centimeters (cm) of the ear canal of the user of the computing device. However, it would have been obvious to place the microphone within a short distance of about 3-5 cm of the ear of the user since the microphone of Birger et al is disclosed to be close to the ear canal and mouth of a user for the purpose of optimal performance by the microphone of the in-ear headset.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan, US Patent Pub. 20190304443 A1 as applied to claim 9 above, in view of Miller et al, US Patent Pub. 20170235335 A1.
Re Claim 19, Bhagwan discloses the computing device of claim 1, but fails to disclose wherein the computing device comprises a virtual reality device that includes the housing. However, Miller et al discloses a virtual reality device with a headset (Miller et al, fig. 1; para 0003: virtual reality device is head mounted display device that enables augmented reality outputs). It would have been obvious to incorporate the client device of Bhagwan within a virtual reality headset as taught in Miller for the purpose of being able to use the system of Bhagwan with a virtual reality client device.
Claims 20-22 have been analyzed and rejected according to claim 19.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwan, US Patent Pub. 20190304443 A1 and Birger et al, US Patent Pub. 20150350762 A1, as applied to claim 1 above, in view of Miller et al, US Patent Pub. 20170235335 A1.
Claim 23 has been analyzed and rejected according to claim 14, but fails to disclose an over-ear cup/on-ear cup headset. However, Miller et al discloses a virtual reality device that includes an over-ear cup/on-ear cup headset (Miller et al, fig. 1; para 0003). It would have been obvious to modify the Bhagwan and Birger et al device such that it includes an over-ear cup/on-ear cup headset as taught in Miller et al for the purpose of incorporate different type of headsets within the Bhagwan system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190. The examiner can normally be reached Mon. - Fri., 9AM-5PM, ALT. Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651          				10/12/2022